NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            07-DEC-2022
                                            08:03 AM
                                            Dkt. 48 OGMD

                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


         MAUI REALTORS LEASING, by and through its agent,
             LESLEE SKENDERIAN, Plaintiff-Appellee, v.
       LORI FEROLDI, dba L & F Tax & Bookkeeping Services,
                        Defendant-Appellant


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                     (CASE NO. 2RC181000404)


              ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:   Hiraoka, Presiding Judge, McCullen and Chan, JJ.)
            Upon consideration of Defendant-Appellant Lori Feroldi,

doing business as L & F Tax & Bookkeeping Services' (Appellant)

November 22, 2022 Motion to Dismiss the Appeal (Motion),

Plaintiff-Appellee Maui Realtors Leasing, by and through its

agent, Leslee Skenderian's (Appellee), November 23, 2022 Joinder

to [the Motion], the papers in support, and the record, it

appears that:   (1) the appeal has been docketed; (2) Appellant

seeks to dismiss the appeal and for the parties to bear their own

attorney's fees and costs on appeal; (3) the Motion is joined by
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

Appellee; and (4) dismissal is authorized by Hawai i Rules of

Appellate Procedure Rule 42(b).

          Therefore, IT IS HEREBY ORDERED that the Motion is

granted and the appeal is dismissed.     The parties shall bear

their own attorney's fees and costs on appeal.

          DATED:   Honolulu, Hawai i, December 7, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2